DETAILED ACTION
This action is in response to the patent board decision dated 12/24/2021. 
Claims 1, 4-10, 13-19, 22-24 and 27-36 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Evans on 3/22/2022.

Amend the as follows:
Claim 5 (Original): The apparatus of Claim 1 

Claim 6 (Original): The apparatus of Claim 1 

Claim 14 (Original): The method of Claim 10 

10 

All other claims remain the same.

Allowable Subject Matter
Claims 1, 4-10, 13-19, 22-24 and 27-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to signaling a flag indicate of whether a temporal identifier of a reference picture for pictures that refer to the SPS can be nested based upon a value of a syntax element indicative of a maximum number of temporal sub-layers in a layer of a plurality of layers in coding of video.

Prior art was found for the claims as follows:

- Kang et al. (US20160255350A1)
Kang discloses setting the value of whether a temporal identifier of a reference picture for pictures that refer to the SPS can be nested based upon a value of a syntax element indicative of a maximum number of temporal sub-layers in a layer of a plurality of layers in coding of video.

- Terada et al.  (US20130343463)
Terada discloses coding of video in a cellular phone.


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 10, 19 and 24, signaling a flag indicate of whether a temporal identifier of a reference picture for pictures that refer to the SPS can be nested based upon a value of a syntax element indicative of a maximum number of temporal sub-layers in a layer of a plurality of layers in coding of video.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481
 you